flNovember 4, 2015
                                STATE OF MINNESOTA
                                                                           Om:cEOF
                                    IN SUPREME COURT                   AJII'B.lA'IECGlRIS

                                         Al5-0357


In re Petition for Disciplinary Action against
Scott Lee Nokes, a Minnesota Attorney,
Registration No. 0392060.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action alleging that respondent Scott Lee Nokes committed professional

misconduct warranting public discipline. We referred the matter to a referee, who issued

findings of facts, conclusions of law, and a recommendation for discipline. The referee

found that respondent charged and attempted to collect an unreasonable, contingent fee to

recover non-probate assets on behalf of a client, in violation of Minn. R. Prof. Conduct

1.5(a), and recommended that respondent be publicly reprimanded.

       Respondent and the Director entered into a stipulation for discipline in which they

stipulated that the referee's findings and conclusions were conclusive and waived their

rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), to briefing

and oral argument before this court. The parties jointly recommend that the appropriate

discipline is a public reprimand.

       The court has independently reviewed the file and approves the recommended

disposition.



                                          1
Based upon all the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

1.    Respondent Scott Lee Nokes is publicly reprimanded; and

2.    Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.


Dated: November 4, 2015                   BY THE COURT:




                                          David R. Stras
                                          Associate Justice




                                  2